        Case 1:16-cr-00190-PGG          Document 70-2      Filed 01/06/20     Page 1 of 6




UNITED ST A TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                   X

UNITED STATES OF AMERICA                                       FINAL ORDER OF FORFEITURE

                -v.-                                           16 Cr. 190 (PGG)

ALEKSANDR BURMAN,
  a/k/a "Alexander Burman,"

                       Defendant.

------------------------------------                   X
               WHEREAS, on or about May 19, 2017, the Court entered an Amended Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment (the "Preliminary Order

of Forfeiture") (D.E. 48), which ordered the forfeiture to the United States of all right, title and

interest of ALEKSANDR BURMAN, a/k/a "Alexander Burman," (the "Defendant") in, among

other things, the following property:

                       1.     all that lot or parcel of land, together with its buildings,
                              appurtenances, improvements, fixtures, attachments and easements,
                              located at 4001 S. Ocean Dr.,# 2J, Hollywood, FL 33019, owned
                              by MA Real Estate Holdings LLC (the "4001 S Ocean Apt 2J
                              Property");

                       11.    all that lot or parcel of land, together with its buildings,
                              appurtenances, improvements, fixtures, attachments and easements,
                              located at 4001 S. Ocean Dr.,# 6N, Hollywood, FL 33019, owned
                              by MA Real Estate Holdings LLC (the 4001 S Ocean Apt 6N
                              Property") ;

                       111.   all that lot or parcel of land, together with its buildings,
                              appurtenances, improvements, fixtures, attachments and easements,
                              located at 4001 S. Ocean Dr.,# 9F, Hollywood, FL 33019, owned
                              by MA Real Estate Holdings LLC (the "4001 S Ocean Apt 9F
                              Property");

                       1v.    all that lot or parcel of land, together with its buildings,
                              appurtenances, improvements, fixtures, attachments and easements,
                              located at 4001 S. Ocean Dr., # 12F, Hollywood, FL 33019, owned
Case 1:16-cr-00190-PGG     Document 70-2      Filed 01/06/20   Page 2 of 6




                   by MA Real Estate Holdings LLC (the "4001 S. Ocean Apt 12F
                   Property");

           v.      all that lot or parcel of land, together with its buildings,
                   appurtenances, improvements, fixtures, attachments and easements,
                   located at 2080 South Ocean Drive, Apt. 1705, Hallandale Beach,
                   FL 33009-6684, owned by XS Management, Inc. (the "2080 South
                   Ocean Apt 1705 Property");

           vi.     all that lot or parcel of land, together with its buildings,
                   appurtenances, improvements, fixtures, attachments and easements,
                   located at 2080 South Ocean Dr., Apt. 112, Hallandale Beach, FL
                   33009-6684, owned by XS Management, Inc. (the "2080 South
                   Ocean Apt 112 Property");

           vii,    all that lot or parcel of land, together with its buildings,
                   appurtenances, improvements, fixtures, attachments and easements,
                   located at 4001 S. Ocean Dr.,# 8L, Hollywood, FL 33019, owned
                   by Oceanview Advanced Properties (the 4001 S Ocean Apt 8L
                   Property");

           v111.   all that lot or parcel of land, together with its buildings,
                   appurtenances, improvements, fixtures, attachments and easements,
                   located at 4001 S. Ocean Dr.,# 4F, Hollywood, FL 33019, owned
                   by Oceanview Advanced Properties (the 4001 S Ocean Apt 4F
                   Property");

           1x.     all that lot or parcel of land, together with its buildings,
                   appurtenances, improvements, fixtures, attachments and easements,
                   located at 4001 S. Ocean Dr.,# 6G, Hollywood, FL 33019, owned
                   by Oceanview Advanced Properties (the "4001 S Ocean Apt 6G
                   Property");

           x.      all that lot or parcel of land, together with its buildings,
                   appurtenances, improvements, fixtures, attachments and easements,
                   located at 4001 S. Ocean Dr., #14H, Hollywood, FL 33019, owned
                   by Oceanside Group Properties Inc. (the "4001 S Ocean Dr Apt 14H
                   Property"); and

           x1.     all that lot or parcel of land, together with its buildings,
                   appurtenances, improvements, fixtures, attachments and easements,
                   located at 4001 S. Ocean Dr., # 2P, Hollywood, FL 33019, owned
                   by Oceanside Group Properties Inc. (the 4001 S Ocean Apt 2P
                   Property");


                                    2
         Case 1:16-cr-00190-PGG          Document 70-2       Filed 01/06/20     Page 3 of 6




(i. through xi., collectively, the "Specific Property");

                WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States' intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(l), Rule

32.2(b(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(S)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government's intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on August 2, 2017 for thirty (30) consecutive days, through August 31, 2017, pursuant

to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on June 17,

2019 (D.E. 58);

               WHEREAS, the titled owner of 4001 S Ocean Apt 2J Property, 4001 S Ocean Apt

6N Property, 4001 S Ocean Apt 9F Property, and 4001 S. Ocean Apt 12F Property is MA Real

Estate Holdings;
                                                   3
        Case 1:16-cr-00190-PGG          Document 70-2        Filed 01/06/20   Page 4 of 6




                WHEREAS, the titled owner of 2080 South Ocean Apt 1705 Property and 2080

South Ocean Apt 112 Property is XS Management, Inc.;

                WHEREAS, the titled owner of 4001 S Ocean Apt 4F Property, and 400 l S Ocean

Apt 6G Property is Oceanview Advanced Properties;

                WHEREAS, the titled owner of 4001 S Ocean Dr Apt 14H Property and 4001 S

Ocean Apt 2P Property is Oceanside Group Properties Inc.;

                WHEREAS, MA Real Estate Holdings, XS Management Inc., Oceanview

Advanced Properties, Oceanside Group Properties Inc, is jointly owned by the Defendant's ex-

wife, Marina Burman, and the Defendant's son, Aleksandr Bunnan, Jr.;

                WHEREAS, pursuant to the terms of the Preliminary Order of Forfeiture, Marina

Burman, individually and on behalf of MA Real Estate Holdings, XS Management Inc.,

Oceanview Advanced Properties, and Oceanside Group Properties Inc, consented to the forfeiture

of the Specific Property;

                WHEREAS, pursuant to the terms of the Preliminary Order of Forfeiture,

Aleksandr Burman, Jr., individually and on behalf of MA Real Estate Holdings, XS Management

Inc., Oceanview Advanced Properties, and Oceanside Group Properties Inc, consented to the

forfeiture of the Specific Property;

                WHEREAS, on or about December 14, 2018, notice of the Preliminary Order of

Forfeiture was sent by certified mail, return receipt requested, to:

           a. Broward County Records, Taxes and Treasury Division, 115 S. Andrews Ave,
              Room A-100, Fort Lauderdale, FL 33301;
           b. Sian Ocean Condominium Association, 4001 South Ocean Drive, Hollywood, FL
              33019;
           c. Sian Ocean Residences & Resorts, 4001 South Ocean Drive, Hollywood, FL
              33019;


                                                  4
         Case 1:16-cr-00190-PGG         Document 70-2       Filed 01/06/20   Page 5 of 6




             d. Department of Treasury, Internal Revenue Service, 135 High St, Stop 155,
                Hartford, CT 06103;
             e. GreenPoint Mortgage Funding, Inc., 100 Wood Hollow Dr, Novato, CA 94945;
                and
             f. MERS, PO Box 2026, Flint, MI 48501;

(the "Noticed Parties");

                WHEREAS, on or about April 20, 2018, the 4001 S Ocean Apt 8L Property was

sold pursuant to a tax deed auction by Broward County and following such sale a tax surplus in

the amount of $209,532.83 in United States currency was recovered by Broward County (the "Tax

Surplus");

                WHEREAS, on or about July 24, 2018, Broward County remitted the Tax Surplus

to the Government;

                WHEREAS, the Tax Surplus is being held by the Government as a substitute res

for the 400 I S Ocean Apt 8L Property, and is treated in all respects as though it is the 4001 S

Ocean Apt 8L Property;

                WHEREAS, on or about January 24, 2019, Broward County ("Broward")

submitted a petition asserting an interest in the Specific Property;

                WHEREAS, on January 6, 2020, a Stipulation and Order was submitted to the

Court for entry which resolves Broward's claim;

                WHEREAS, the Defendant, the Defendant's ex-wife, Marina Burman, the

Defendant's son Aleksandr Burman, Jr., and the Noticed Parties are the only persons and/or entities

known by the Government to have a potential interest in the Specific Property;

                WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed; and

                                                  5
        Case 1:16-cr-00190-PGG           Document 70-2       Filed 01/06/20     Page 6 of 6




               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                1.     All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(1)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.

               3.      The United States Marshals Service (or its designee) shall take possession

of the Specific Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

               4.      The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money Laundering

and Transnational Criminal Enterprises Unit, United States Attorney's Office, Southern District

of New York, One St. Andrew's Plaza, New York, New York 10007.

Dated: New York, New York
        January 7 , 2020
                                                       SO ORDERED:




                                                       PAUL'd GAkRbii
                                                       United States District Judge




                                                   6
